DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered. The claim 9 has been amended. The claims 8, 10, 12, 13 and 22 have been cancelled. The claims 1-7, 9, 11 and 14-21 are pending in the current application. 
 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11 and 14-21 are rejected under 35 U.S.C. 101, as directed to a judicial exception, without significantly more. 


The Supreme Court’s two step framework guides our analysis of patent eligibility under 35 U.S.C. § 101. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014). In addition, the Office has published revised guidance for evaluating subject matter eligibility under 35 U.S.C. § 101, specifically with respect to applying the Alice framework. USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Office Guidance”). If a claim falls within one of the statutory categories of patent eligibility (i.e., a process, machine, manufacture, or composition of matter) then the first inquiry is whether the claim is directed to one of the judicially recognized exceptions (i.e., a law of nature, a natural phenomenon, or an abstract idea). Alice, 573 U.S. at 217. As part of this inquiry, we must “look at the ‘focus of the claimed advance over the prior art’ to determine if the claim’s ‘character as a whole’ is directed to excluded subject matter.” Affinity Labs of Tex., LLC v. DIRECTTV, LLC, 838 F. 3d 1253, 1257-58 (Fed. Cir. 2016). Per the Office Guidance, this first inquiry (“Step 2A”) has two prongs of analysis: (i) does not claim recite a judicial exception (e.g., an abstract idea such as a mental process), and (ii) if so, is the judicial exception integrated into a practical application. MPEP § 2106.04(II)(A). Under the Office Guidance, if the judicial exception is integrated into a practical application, see infra, the claim is patent eligible under § 101. MPEP § 2106.04(d). If the claim is directed to a judicial exception (i.e., recites a judicial exception and does not integrate the exception into a practical application), the next step (“Step 2B”) is to determine whether any element, or combination of elements, amounts to significantly more than the judicial exception. Alice, 573 U.S. at 217; see also MPEP § 2106.05. 
If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); see also CyberSource Corp. v. Retail Decisions, Inc., 654 F. 3d 1366, 1372-73 (Fed. Cir. 2011) (holding that the incidental use of a “computer” or “computer-readable medium” does not make a claim otherwise directed to a process that ‘can be performed in the human mind, or by a human using a pen and paper” patent eligible); Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (explaining mental processes are not patentable); MPEP § 2106.04(a)(2)(III). 
The claim 1 recites a mental process of computing all discontinuities of the generalized rational function with pen and paper. The step of determining the discontinuities of the generalized rational function of the claim invention can be performed with pen and paper by a skilled artisan with basic knowledge of elementary geometry. 
The claim 1 further recites “determining that there is no discontinuity in an input to the discontinuity determination process when the input is a constant or a variable” which is known to a skilled artisan of elementary geometry that when a rational function f(x) = c or x, there is no discontinuity in f(x) which can be determined using a pen and paper. 
The claim 1 recites “determining a top-level operator of the input when the input is not a constant or a variable; when the top-level operator is negation, recursively applying the discontinuity determination process to an operand of the negation.” When the top-level operator is a negation sign, a skilled artisan of elementary geometry proceeds to calculate the discontinuities of the function being negated since the discontinuity of f(x) is the same as the discontinuity of its negation and vice versa. 
The claim 1 recites “when the top level operator is addition, multiplication, or subtraction, recursively applying the discontinuity determination process to a left operand of the top level operator, and recursively applying the discontinuity determination process to a right operand of the top level operator”, when f(x) = g(x) + h(x), a skilled artisan of elementary geometry knows to determine the discontinuities of left operand g(x) and right operand h(x) wherein the discontinuities of the generalized rationale function comprises the union of the discontinuities of the left operand g(x) and the discontinuities of the right operand h(x). 
Similarly, when f(x) = g(x) - h(x), a skilled artisan of elementary geometry knows to determine the discontinuities of left operand g(x) and right operand h(x) wherein the discontinuities of the generalized rationale function comprises the union of the discontinuities of the left operand g(x) and the discontinuities of the right operand h(x). 
Similarly, when f(x) = g(x) *h(x), a skilled artisan of elementary geometry knows to determine the discontinuities of left operand g(x) and right operand h(x) wherein the discontinuities of the generalized rationale function comprises the union of the discontinuities of the left operand g(x) and the discontinuities of the right operand h(x). 
The claim 1 recites “when the top-level operator is division, recursively applying the discontinuity determination process to a numerator of the top level operator, and determining zeroes of a denominator of the top level operator”, a skilled artisan of elementary geometry knows how to determine using pen and paper the discontinuities of the generalized function f(x) = g(x)/h(x) as the union of the discontinuities of the numerator g(x) and the zeros of the denominator h(x). 
The claim 1 recites determining “whether or not the discontinuity is a removable discontinuity”, a skilled artisan of elementary geometry knows how to determine, using pen and paper, such a removable discontinuity, for example, when f(x) = x(x-1)/(x*x -1), x=1 is a removable discontinuity. 
The process recites in the claim 1 recites an abstract idea, which can be performed by a a skilled artisan of elementary geometry such as a student of elementary geometry using pen and paper. This is consistent with how applicant describes the claim invention at Pages 8-9 of the Specification. But for the recitation of at least one processor of the digital device, which is merely a generic computer component performing generic computing functions, the concept of determining all discontinuities of the generalized rational function in a series of mathematical operations can be performed by a human, mentally or with pen and paper. 
Consistent with our Office Guidance and case law, the concept of computing all discontinuities of the generalized rationale function is a mental process that is applied to performed in a computing environment, i.e., an abstract idea. See MPEP § 2106.04(a)(2)(III); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F. 3d 1350, 1354 (Fed. Cir. 2016) (concluding that “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract idea category”); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (concluding that claims drawn to collecting data, recognizing certain data within the collected set, and storing the recognized data were patent ineligible, noting that “humans have always performed these functions”); Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 Fed. Cir. 2017) (concluding “the collection, storage, and recognition of data” to be abstract); Evolutionary Intelligence LLC v. Sprint Nextel Corp., 677 F. App’x 679, 680 (Fed. Cir. 2017) (affirming the District Court’s determination that “searching and processing [stored] data” was a patent-ineligible mental process). 
The claim 1 recites a judicial exception, we next determine whether the claim integrates the judicial exception into a practical application. MPEP § 2106.04(d), To determine whether the judicial exception is integrated into a practical application, we identify whether there are “any additional elements recited in the claim beyond the judicial exception(s)” and evaluate those elements to determine whether they integrate the judicial exception into a recognized practical application. MPEP § 2106.04(d)(II) (emphasis added); see also MPEP § 2106.05(a)-(c), (e)-(h). 
Here, the additional limitations do no integrate the judicial exception into a practical application. Moreover particularly, the claim 1 does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05€). 
The additional element beyond the judicial exception are (at least one processor of the digital device) for computing all discontinuities; (ii) displaying each removable discontinuity on a display screen by the at least one processor. 
As an initial matter, the step of displaying is merely an extra-solution activity that does not confer patent eligibility. See, e.g., Elec. Power, 830 F. 3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”); Bankcorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012), aff’g 771 F. Supp. 2d 1054, 1065 (E.D. Mo. 2011) (explaining that “[S]storing, retrieving, and providing data….are inconsequential data gathering and insignificant pose solution activity”). 
Whether a judicial exception is performed by a particular machine may be a clue of patent eligibility, but it is not a stand-alone test. Bilski, 561 U.S. at 604; see also MPEP § 2106.05(b). Using at least one processor of the digital device to compute all discontinuities is merely applying the judicial exception using a generic computing component. See Mayo, 566 U.S. at 72 (Explaining that “to transform an unpatentable [judicial exception] into a patent-eligible application of [the judicial exception], one must do more than simply state the [judicial exception] while adding the words “apply it.””); see also Alice, 573 U.S. at 221; Versata Dev. Group, Inc. V. SAP Am., Inc. 793 F. 3d 1306, 1335 (Fed. Cir. 2015) (Explaining that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.”); and MPEP § 2106.05(b). 
In addition, the claim is not directed to an improvement to computer functionality or a technical field. “To be patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself”. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363-64 (Fed. Cir. 2020). As discussed above, claim 1 is directed to computing all discontinuities of a generalized rationale function. The claim does not improve the functioning of the computing device, or other technology or field. See McRO, Inc. V. Bandai Namco Games Am., Inc., 837 F. 3d 1299, 1314 (Fed. Cir. 2016) (“We…look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016)); see also MPEP § 2106.05(a)(“[T]he judicial exception alone cannot provide the improvement.”). 
For at least the foregoing reasons, the claim does not integrate the judicial exception into a practical application. 
Because the claim 1 is directed to an abstract idea, next under step two of Alice (i.e., step 2B of the Office Guidance, 84 Fed. Reg.) we determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to “significantly more” than the abstract idea. Alice, 573 U.S. at 217-18 (citing Mayo, 566 U.S. at 77-79). As stated in the Office Guidance, 84 Fed. Reg., many of the considerations to determine whether the claims amount to “significantly more” under step two of the Alice framework are already considered as part of determining whether the judicial exception has been integrated into a practical application. MPEP § 2106.04(d)(I). Thus, at this point of analysis, we determine if the claim adds a specific limitation, or combination of limitations, that is not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities at a high level of generality. MPEP § 2106.05(II). “Whether something is well-understood, routine and conventional to a skilled artisan at the time of the patent is a factual determination.” Berkheimer, 881 F.3d at 1369. 
Here, the claim 1 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 1 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 2 recites “displaying coordinates of each removable discontinuity” which is related to marking the coordinates of each removable discontinuity on a paper. A skilled artisan knows to mark the locations of each removable discontinuity on a graph paper when a graph of the generalized rational function is drawn on a cross-section graph-ruled sheet or graph paper. The claim 2 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 2 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 3 recites “displaying each removable discontinuity on a graph of the generalized rationale function” which is related to marking the coordinates of each removable discontinuity on a graph plotted on a graph paper when a graph of the generalized rational function is drawn on a graph paper. The claim 3 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 3 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
The claim 4 recites “the digital device is a handheld graphing calculator”. Whether a judicial exception is performed by a particular machine may be a clue of patent eligibility, but it is not a stand-alone test. Bilski, 561 U.S. at 604; see also MPEP § 2106.05(b). Using at least one processor of the handheld graphing calculator to compute all discontinuities is merely applying the judicial exception using a generic computing component. See Mayo, 566 U.S. at 72 (Explaining that “to transform an unpatentable [judicial exception] into a patent-eligible application of [the judicial exception], one must do more than simply state the [judicial exception] while adding the words “apply it.””); see also Alice, 573 U.S. at 221; Versata Dev. Group, Inc. V. SAP Am., Inc. 793 F. 3d 1306, 1335 (Fed. Cir. 2015) (Explaining that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.”); and MPEP § 2106.05(b). 
For the above reasons discussed supra, the claim 4 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 5 recites “disabling functionality to determine removable discontinuities on the digital device, wherein responsive to the disabling, the computing, determining and displaying are not performed” is a generic computer functionality (a generic user interface) that allows a selection option not to perform the method steps. Here, the claim 5 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 5 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 6 recites “when the top-level operator is exponentiation and an exponent is a positive integer, recursively applying the discontinuity determination process to a base of the exponentiation; and when the top level operator is exponentiation, the exponent is a negative integer, and the base is a polynomial, determining zeros of the base” is a step known to a skilled artisan of elementary geometry knows how to determine the discontinuity of a generalized rationale function. For example, when f(x) = g(x)^2, the discontinuity of g(x) is the same as the discontinuity of f(x) and when f(x) = g(x) ^ (-2), the zeros of g(x) are the discontinuities of f(x). Here, the claim 6 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 6 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 7 recites “determining that a discontinuity computing by the discontinuity determination process is a vertical asymptote and displaying the vertical asymptote on the display screen” is a step known to a skilled artisan of elementary geometry. A skilled artisan knows how to calculate vertical asymptote and to mark the locations of each vertical asymptote when a graph of the generalized rational function is drawn on a graph paper. Here, the claim 7 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 7 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
The claims 15-21 are subject to the same rationale of rejection as the claims 1-7. 
The claim 9 is subject to the same rationale of rejection as the claim 1. 
Additionally, the claim 11 recites “displaying the at least one asymptote on a graph of the generalized rationale function” which is related to marking the coordinates of at least one asymptote on a graph plotted on a piece of paper. The claim 11 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 11 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 
Additionally, the claim 14 recites “computing, by the processor, a slope of a graph of the generalized rational function as values of an input of the generalized rational function approach the ∞ or -∞; computing, by the processor, a y-intercept of a line with the slope; determining, by the processor, that there is a horizontal asymptote at the y-intercept when the slope is zero; and determining, by the processor, that there is an oblique asymptote when the slope is not zero” is a step known to a skilled artisan of elementary geometry. Here, the claim 14 does not recite specific limitations (alone or when considered as an ordered combination) that were not well understood, routine, and conventional. The Specification describes the computing components at a high level in generic terms. In re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (holding generic computer components insufficient to add an inventive concept to an otherwise abstract idea). 
For the above reasons discussed supra, the claim 14 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613